    Case 18-04086        Doc 10       Filed 12/05/18 Entered 12/05/18 10:36:12                    Desc Main
                                        Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS
                                    (CENTRAL DIVISION)

In re:
                                                               Chapter 11
CLARK-CUTLER-MCDERMOTT
                                                               Case No. 16-41188 (CJP)
COMPANY, et al., 1
                                                               (Jointly Administered and
                                      Debtors.                 Substantively Consolidated)

Craig R. Jalbert, in his capacity as Liquidating
Trustee,
                                             Plaintiff,
vs.
                                                               Adv. No. 18-04086
Consolidated Fibers, Inc.; and CIT Group, Inc.,

                                            Defendant.


    NOTICE OF DISMISSAL OF DEFENDANT CONSOLIDATED FIBERS, INC. ONLY

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses Defendant

Consolidated Fibers, Inc. ONLY in its entirety with prejudice. An answer has not been filed.

Dated: December 5, 2018                              ASK LLP

                                            By:      /s/ Kara E. Casteel
                                                     Kara E. Casteel, Esq., MN SBN 0389115
                                                     (admitted Pro Hac Vice)
                                                     Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                                     Brigette G. McGrath, Esq., NY SBN 4962379
                                                     (admitted Pro Hac Vice)
                                                     2600 Eagan Woods Drive, Suite 400
                                                     St. Paul, MN 55121
                                                     Telephone: (651) 406-9665
                                                     Email: kcasteel@askllp.com

                                                     -and-


1
   The Debtors in these Chapter 11 Cases are Clark-Cutler-McDermott Company (“CCM”) and CCM Automotive
Lafayette LLC (“Lafayette”). As of the Petition Date, CCM’s corporate headquarters were located at 5 Fisher Street,
Franklin, Massachusetts, 02038. Lafayette, a wholly owned subsidiary of CCM Automotive LLC, had its principal
place of business at 1465 Shattuck Industrial Boulevard, Lafayette, Georgia 30728.
Case 18-04086   Doc 10   Filed 12/05/18 Entered 12/05/18 10:36:12         Desc Main
                           Document     Page 2 of 2


                                   Edward E. Neiger, Esq.
                                   151 West 46th Street, 4th Floor
                                   New York, NY 10036
                                   Telephone: (212) 267-7342
                                   Email: eneiger@askllp.com

                                   Counsel for Craig R. Jalbert, in his capacity as
                                   Liquidating Trustee




                                      2
